Title: To George Washington from Richard Peters, 16 July 1794
From: Peters, Richard
To: Washington, George


               
                  Dear Sir
                  Belmont [Pa.] 16th July 1794
               
               The Accounts given to the British Board of Agriculture are in general drawn up in a masterly Manner; so, as I should suppose (especially after being circulated for Correction) fully to answer the Expectations formed in the excellent Plan which produced them.  They exhibit as well beneficial Practices, as Defects in Agriculture. They contain a Fund of Information, useful in political Œconomy & serviceable to all Countries. A great Deal is to be admired & not a little to be reprobated. It is to be regretted that the Country accounted the most perfect as to its general State of Agriculture; produces more of bad than of good Farming. In particular Instances Nothing can exceed. But the greater is either mediocre or bad. Some of the Profession of Husbandmen are great. But the best Stile of Husbandry is in the Hands of the least Number, & many of these not Agriculturists by Profession. Those of the Nobility, the Gentry & Clergy, who devote themselves to this delightful Persuit, are among the most eminent. Commons—Tithes—Tenantry, of which we feel Nothing here, are in the List of the great Impediments to Perfection in English Farming. Taxes are heavy Deductions—They farm more expensively than we do, calculating even Difference of Product. Too many Horses (the most costly Animals on a Farm)—Drivers & Servants—Oxen but partially used—Cumbrous, expensive & complicated Instruments—Not so much done, with the same Power, as with us—Better done where it is well—But on the whole my former Opinions are confirmed by a Perusal of these Papers—Their farm-Buildings, tho’ some excellent, more generally bad than otherwise, & great Numbers ill
                  
                  situated—the best, as to Preservation, where Property is divided, & occupied by its Owner—the worst where Farms are engrossed by Mesne or intermediate Renters—Farms too often badly arranged as to arable, Pasture & Connexion, owing to vile Customs & local Circumstances. We can farm with more Comfort, live better, & are more independent, tho’ our Product is much less. The Government—the Church—the Poor, as well agricultural Paupers as worn out Manufacturers—the Landlord—(who lives in a Stile of Shew & Expence & looks to immediate Revenue more than permanent Improvement) & those who intervene between him & the actual Cultivater—eat up the English Farmers who toil not for themselves. A few get rich, by Combinations of which Agriculture is the Basis; but the great Body of them live not so well, nor are their Circumstances so good, as the same Proportion of ours. The Ejaculation "O fortunati nimium &c." applies, with the most Truth to the American Farmers. And yet place him in Britain, with his present Habit & he would soon become a Beggar. So much does private Happiness depend on public Arrangements—So permanently prosperous is the Man "who sits under his own Vine & his own Fig Tree—where there is none to make him afraid."
               We have Millions of Acres like their Sheep Downs, with which Farming, as with them, may be combined. These Wastes, now called Barrens, generally lying in the Vicinity of good Land. One Day <or> other (not in ours) these will be brought into Use. The English have an Advantage, as to Sheep as well as other Branches of Husbandry, in the Mildness & Shortness of their Winters; & some Benefits, tho’ many Misfortunes, from their dripping Seasons. The better Stile of Agriculture gives those who practice it, more green Fodder, which may be consumed on the Ground. But our periodical Rains in Times of Vegetation, & our clear Skies, & in general, settled Weather at the Seasons for collecting our Crops ballance the Severities of our Winters. And when our Successors are compelled by over Population to go into Manufactures, we’ll consider, by Anticipation, that the American Character will shew its Versatility & Fertility in Expedients by overcoming all Difficulties of Climate. A Breed of Sheep may be had which can be habituated to our Country. Their Cheviot & original Stock of Wiltshire & several other Breeds of Sheep are hardy, but the former live very hard. They scrape away the
                  
                  Snow from bleak Mountains, on which they browze, to get at their Food. He "who tempers the Wind for the shorn Lamb," naturalizes after a Time, every Animal to the Situation in which it is to live. Human Means may forward, but cannot successfully oppose Nature. Let us, not only as to Sheep but other Animals made for our Use, keep in Mind the benevolent Assistance we may count on to our own Endeavors. We should banish Foppery & Vanity from our Fields. We should not aim at the finest & most comely Breed, but studiously endeavor to obtain that best fitted for our situation & agricultural Capabilities. I perceive that the Pride of Stock is an Obstacle to Improvement, as it relates to Profit, among the best Breeders & Agriculturists in England. A Minuteness of Attention in this Particular would be wise. We should not only study what Breed will best suit Districts of Country, but even particular Farms. Nature either enlarges or reduces the Animal according to the Food & Treatment it receives. In short Bites—cold Climates—poor Lands—the Animals are small, & will become so let the original Stock be what it may. This we call degenerating. But it is, in Fact, an Habituation to Situation & Circumstances, wisely & benevolently dictated by the Author of Nature, which we often overlook & vainly strive to counteract. This Train of Thought happened to strike me, from a Recollection of some Observations in one of the Papers. I wish it were more apposite in this Country. Most of our Farmers are too inattentive to anything like Improvement to be tinctured with Vanity on the Subject. But where I have seen Attempts made, the Object has been pretty generally mistaken. I know how essential & practicable it is to improve the Breed of our domestic Animals But then we ought to set out radically right; & meliorate that Breed best adapted to our Circumstances.
               English farming & rural Œconomy (for as to Welsh, Scotch & Irish Agriculture, with some Exceptions both local & personal, it is infamous) is more comparatively than positively great Yet in the whole it seems better than in other Parts of the World. Much Flemish & some German Farming is quite as good if not in some Particulars better. England has many Advantages over the Low Countries & Germany. The Island of Britain has been, during a long Period, for the most Part, internally quiescent. Whereas the Countries on the Continent have, in some Instances, more rapacious & arbitrary Governments; & are more subject to repeated
                  
                  Ravages produced by Wars, of which one Part or other is incessantly the Theatre. The Sword & the Plough share never move well together.
               You may say, with Truth & Justice, everything your Politeness suggests of the Plan devized & executing by Sr John Sinclair & his Assotiates. They deserve the Thanks of every Friend to Mankind. Their Merit & Usefulness will be extensively felt, not only in their own but in all Countries. History would be better employed in recording the Actions & Characters of such Men, than in celebrating those she too generally selects for her Subjects. They are entitled to our Esteem & Admiration who encrease both the Numbers & Happiness of their Species, by facilitating & multiplying the Means of Subsistence. But those should be held up only for Execration who too often acquire Fame, while they are engaged in extirpating, or reducing to Misery & Bondage the human Race!  I am Sir with very sincere Esteem & Respect Your obedt Servt
               
                  Richard Peters
               
               
                  An American Milk House, built over a Spring, would be a valuable Improvement & a Curiosity in Britain.
                  Their Practice of flooding their Meadows produces great but coarse Vegetation, yet is useful for early & late Pasturage. The first for Sheep, the last for Cattle. The Custom we have of drawing our Springs & smaller Streams over declining Grounds, is very rare in G. Britain. Our Method of irrigating, where it is well attended to, is better than theirs; the Hay being of the best Quality. But the Hay of their flooded Grounds is of the worst Kind & only fit for dry & hardy Cattle—I mean not, in any of my Observations, to compare our Husbandry with that of the English. It will not justify the Comparison. But it is exhilarating to discover, amidst our Mass of negligent & unthrifty Management, any thing valuable. Our greatest Comfort is that we can live well in a Country that will bear bad farming; for in Europe they must farm well to live at all.
               
            